Citation Nr: 1647813	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-41 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (claimed as excessive fatigue with sleep disorder).  

2.  Entitlement to an increased disability evaluation for postoperative left knee injury with arthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In May 2014, the Board remanded this matter to provide the Veteran with a Board hearing, which he requested on his October 2010 substantive appeal.  In September 2015, the Veteran withdrew that request.  The case is again before the Board for appellate review.  

The record consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the September 2010 Statement of the Case (SOC), and has been considered pursuant to the Veteran's waivers of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional development and medical inquiry into the service connection claim for sleep apnea and the increased rating claim for left knee disability.   

The most recent VA examination into the left knee disability was conducted in November 2007.  The record contains a May 2010 VA examination report of the Veteran's service-connected right knee disability, which notes range of motion in the left knee.  But the report does not detail the nature of the left knee disability.  Further, the record contains private medical evidence noting left knee surgery in April 2007.  But the most recent treatment records are dated in December 2009.  And the record contains lay descriptions of the disability from the Veteran, but the most recent is dated in May 2010.  In short, the record contains no material evidence indicating the nature of left knee disability in the past six to seven years.  A remand for medical evaluation is therefore necessary.  

With regard to sleep apnea, the record contains private medical evidence documenting the diagnosis of obstructive sleep apnea.  Further, the record contains lay evidence from the Veteran, his spouse, and another service member, which details sleep difficulties during service.  Moreover, the record contains an August 2010 private medical opinion stating that apnea is possibly related to service.  However, the record contains no VA compensation examination report addressing the claim.  An examination should be provided to the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes the Veteran's September 2015 request that the claims on appeal be decided based on the evidence of record.  The Board has considered doing so.  However, the claims are not sufficiently developed for a decision at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in September 2007. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of a sleep disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  What is the Veteran's current sleep disorder?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any current sleep disorder is related to an in-service disease, event, or injury?

Please consider the lay statements of record from the Veteran, his spouse, and a service member, who describe sleep problems during service.  Please also consider the August 2010 private medical report indicating a possible relationship between service and a current sleep disability.      

Any opinion or conclusion reached should be fully explained.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.   Any and all indicated studies deemed necessary by the examiner should be accomplished.  Any opinion or conclusion reached should be fully explained.

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the September 2010 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




